John I. Purtle, Justice, dissenting. The majority opinion does an excellent job of defining and refining the issues. Therefore, it will not be necessary for me to set out any of the facts as they are accurately stated in the majority opinion. I disagree with the result and hasten to point out that the majority does not hold that the court did not commit error in refusing to excuse juror Baker for cause. Obviously, it was error in light of the recent case of Haynes v. State, 270 Ark. 685, 606 S.W. 563 (1980), wherein we stated: . . . No conscientious prospective juror should be required to say in advance of the trial whether he would consider the maximum penalty to be excessive. He should first be allowed to hear the testimony, observe the exhibits, hear the instructions by the court, and listen to the arguments of counsel. . . . # * # Both the state and the defendant are entitled to a fair and impartial jury, and the most that may be required of a juror, before the trial has begun, is that he be willing to consider all the penalties provided by law and that he not be irrevocably committed to vote against the possibile penalties, regardless of the facts and circumstances that might ensue in the course of the trial. Although we were speaking of the opposite end of the penalty range, the statement applies with equal force to the minimum range of the penalty. It cannot be said that a juror who has decided in advance of the trial that he will not consider a portion of the penalty is not a biased juror. Again, I point out the majority does not state this juror was unbiased. The error was prejudicial because the appellant had no choice other than to accept juror Emerson. Any competent defense attorney would want to exercise a peremptory challenge on a juror who had recently sat on a similar case. Obviously, appellant did not raise a fuss at this point because he would run the risk of further alienating this juror and possibly others. The fact that the twelfth juror had participated in a previous' trial which involved rape is not grounds within itself to challenge for cause. Therefore, the only way the appellant could have excused this juror was by way of peremptory challenge. Having previously exhausted such challenges, he was forced to accept this juror. Had the court excused juror Baker for cause the appellant would have been able to exercise this critical peremptory challenge. In my opinion juror Reed should have been excused because of his hearing disability. Although it was not reversible error to fail to excuse this juror, it certainly would have saved a lot of trouble and perhaps some embarrassment had this juror been excused. In order for him to hear the testimony it may well have been that the witnesses and attorneys would have had to speak in a tone so loud as to irritate the other jurors. Perhaps he would have been embarrassed to ask that testimony be repeated. I feel the error in failing to excuse juror Baker for cause was prejudicial under the circumstances. I would reverse the case and remand it for another trial.